The offense is the unlawful possession of equipment for the manufacture of intoxicating liquor, punishment fixed at confinement in the penitentiary for one year.
No statement of facts accompanies the record.
A plea of guilty was entered.
Two bills of exceptions appear in the record. In one of these complaint is made of the receipt of the plea of guilty upon the ground that the appellant was persuaded to make it against his interest. The other bill complains of the introduction of the evidence. The bill touching the plea of guilty, as qualified by the court, fails to show that the plea was entered through improper influence.
The judgment is affirmed.
Affirmed. *Page 582